11/29/2021
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                               October 7, 2021 Session

                 BRIAN KOBLITZ v. STATE OF TENNESSEE

               Appeal from the Chancery Court for Davidson County
                 No. 20-1054-III   Ellen Hobbs Lyle, Chancellor
                     ___________________________________

                          No. M2021-00282-COA-R3-CV
                      ___________________________________

An out-of-state resident filed a petition for declaratory judgment to challenge the
constitutionality of certain amendments to the Tennessee Sexual Offender and Violent
Sexual Offender Registration, Verification and Tracking Act of 2004, Tenn. Code Ann. §
40-39-201 et seq., as applied to him. The petition named the State of Tennessee and the
Tennessee Bureau of Investigation as respondents. The respondents moved to dismiss, and
the trial court granted their motions on several grounds. Because the petitioner did not
appeal all of the trial court’s grounds for dismissal, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and ANDY D. BENNETT, J., joined.

Monica A. Timmerman, Memphis, Tennessee, for the appellant, Brian Koblitz.

Herbert H. Slatery, III, Attorney General and Reporter, Andrée Blumstein, Solicitor
General, and Cody N. Brandon, Miranda Jones, and Mallory Schiller, Assistant Attorneys
General, for the appellees, State of Tennessee and Tennessee Bureau of Investigation.


                                       OPINION

                               I.     BACKGROUND

        In 1997, Brian Koblitz (“Petitioner”), a current resident of Connecticut, pleaded
guilty to sexual battery pursuant to an Ohio statute. He completed an eight-year sentence
of imprisonment in the Ohio Department of Rehabilitation and Correction. Petitioner lived
in Tennessee from 2001 until 2004, but not since.
        On October 21, 2020, Petitioner filed a petition for declaratory judgment “pursuant
to Tennessee Code Annotated § 4-5-225, § 29-14-103, § 40-39-207(g)(1), and Tennessee
Rule of Civil Procedure 57.” The petition named the State of Tennessee, the Tennessee
Bureau of Investigation (“TBI”), the Tennessee Attorney General, and the TBI Director as
respondents. The Tennessee Attorney General and the TBI Director were not served, so
they are not parties to this action. Petitioner requested the trial court to “find that certain
amendments to the Tennessee Sex Offender Registry . . . are unconstitutional as applied to
Petitioner under the substantive and procedural due process clauses of both the United
States and Tennessee constitutions, and are likewise ex post facto legislation.” Petitioner
further requested the trial court to order his removal from the Tennessee Sex Offender
Registry and alleged that he had “exhausted his administrative remedies” by unsuccessfully
asking the TBI to remove him from the Registry on February 2, 2018. He alleged that, in
denying his request, the TBI cited the April 9, 2014 amendment to Tennessee Code
Annotated section 40-39-202 which, according to Petitioner, “expand[ed] life time
registration requirements to any offender, regardless of conviction, whose alleged victim
was a child of twelve (12) years of age or less.” Petitioner further alleged that the
amendment “changed his registration requirement from ten (10) year registration to
lifetime registration and as such is ex post facto legislation as applied to him.”

      Additionally, Petitioner took aim at other amendments to the Tennessee Sexual
Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004
which have been enacted over the years since he completed the Ohio sentence and left
Tennessee. Tenn. Code Ann. § 40-39-201 et seq. Petitioner also challenged the satellite-
based monitoring program provision of the Tennessee Serious and Violent Sex Offender
Monitoring Pilot Project Act, Tennessee Code Annotated section 40-39-303. Petitioner
sought a declaration that all of the statutory provisions cited in his petition were
unconstitutional as applied to him, an order suspending their enforcement as to him, his
removal from the registry, and an award of attorney fees.

         On November 20, 2020, the State moved to dismiss, asserting foremost that the trial
court “lacks subject matter jurisdiction over [the] petition because this suit is barred by
sovereign immunity.” At the time of its motion to dismiss, the State was the only
respondent on whom process had been served. First, the State argued that the statutes
under which Petitioner brought the action, Tennessee Code Annotated sections 4-5-225
and 40-39-207(g)(1), do not confer the chancery court with jurisdiction over the State itself.
Second, the State contended that by petitioning for relief under section 4-5-225 and section
40-39-207(g)(1), Petitioner had “ask[ed] the Court to provide declaratory relief and, at the
same time, to hear a petition for judicial review.” Citing caselaw, the State argued that this
was improper because a trial court “cannot function as a trial court and appellate court in
the same action.” Third, the State argued that “[e]ven if Petitioner were to narrow this case
to either a declaratory judgment action or a petition for judicial review, the Court would
still lack jurisdiction because Petitioner has not complied with the [Uniform Administrative

                                             -2-
Procedures Act] requirements for either type of action.” In support of this argument, the
State noted the lack of an allegation by Petitioner that he had first sought a declaratory
order from the state agency (the TBI), as required by Tennessee Code Annotated section
4-5-225(b). Citing caselaw, the State maintained that the chancery court thus lacked
jurisdiction over the declaratory judgment action. The State also maintained that dismissal
was warranted if the petition were treated as one for judicial review of an agency decision
because Petitioner filed it well beyond the sixty-day deadline of section 4-5-322. Fourth,
the State contended that dismissal was warranted because Petitioner lacked standing to
bring his claims.

       On December 28, 2020, the TBI separately moved to dismiss, restating some of the
State’s arguments. Additionally, the TBI explained that Petitioner served summons upon
it on December 2, 2020, but that the summons had not been signed by the clerk, in violation
of Tennessee Rule of Civil Procedure 4.02. Through email, the TBI informed Petitioner
that process was insufficient. On December 8, 2020, the TBI received a second copy of
the summons, but it still lacked the clerk’s signature. The TBI again emailed Petitioner
about the deficiency, but had not received a response before moving to dismiss. Thus, the
TBI argued that the petition was subject to dismissal under Tennessee Rule of Civil
Procedure 12.02(4), insufficiency of process, because the TBI was not properly served.

        On January 28, 2021, Petitioner briefly responded to the State’s and TBI’s motions
to dismiss, asserting without development of an argument or citation to authority, that the
trial court “does have subject matter jurisdiction over this cause . . . and that Petitioner has
in fact stated a claim for which relief can be granted.” Petitioner also claimed that dismissal
would be “inappropriate” because the TBI’s “motion and proposed order were not properly
served upon counsel for Petitioner pursuant to Tennessee Rule of Civil Procedure 5.02(2).”
In reply, the TBI explained that prior to service of its motion to dismiss, TBI’s counsel and
Petitioner’s counsel had reached a written reciprocal agreement to serve each other by
email alone.

       Following a hearing1 and by order entered February 8, 2021, the trial court granted
the State’s and the TBI’s motions to dismiss the petition for declaratory judgment. As its
reasoning, the trial court adopted and incorporated by reference the memoranda in support
of their respective motions to dismiss.2 The trial court further found that “Petitioner’s
Counsel consented to reciprocal service of Counsel by email alone of filings subsequent to
December 22, 2020. Accordingly, the Petitioner’s assertion of insufficient service of the

        1
           Pursuant to Tennessee Rule of Appellate Procedure 24(d), Petitioner provided notice that no
transcript of the proceedings would be filed with the record.
        2
          The trial court noted that it did not adopt the statement made in the State’s memorandum of law
regarding the State being the sole respondent on whom service of process was attempted because Petitioner
later attempted to serve the TBI as well.


                                                  -3-
motion to dismiss does not constitute a basis to deny the motion to dismiss.” Petitioner
appealed.


                                     II.   ISSUES

       Plaintiff raises one issue on appeal: (1) “Whether the trial court erred in granting the
[State’s and TBI’s] Motion[s] to Dismiss when the court had subject matter jurisdiction
and [Petitioner] stated a claim for relief.”

      As appellees, the State and the TBI raise the following additional issues: (2)
“Whether the trial court’s judgment must be affirmed because Petitioner does not challenge
on appeal each of the independent grounds supporting dismissal” and (3) “Alternatively,
whether the trial court correctly dismissed the petition under the Declaratory Judgment
Act.”


                              III.     STANDARD OF REVIEW

       We review de novo a trial court’s dismissal of an action for lack of subject matter
jurisdiction. Chapman v. DaVita, Inc., 380 S.W.3d 710, 712–13 (Tenn. 2012); see also
Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000) (“Since a determination of
whether subject matter jurisdiction exists is a question of law, our standard of review is de
novo, without a presumption of correctness.”).

      Regarding a Tennessee Rule of Civil Procedure 12.02(6) motion to dismiss, our
Supreme Court has instructed as follows:

              A motion to dismiss a complaint for failure to state a claim for which
       relief may be granted tests the legal sufficiency of the plaintiff’s complaint.
       Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 894 (Tenn. 2011); cf. Givens
       v. Mullikin ex rel. Estate of McElwaney, 75 S.W.3d 383, 406 (Tenn. 2002).
       The motion requires the court to review the complaint alone. Highwoods
       Props., Inc. v. City of Memphis, 297 S.W.3d 695, 700 (Tenn. 2009).
       Dismissal under Tenn. R. Civ. P. 12.02(6) is warranted only when the alleged
       facts will not entitle the plaintiff to relief, Webb v. Nashville Area Habitat
       for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011), or when the
       complaint is totally lacking in clarity and specificity, Dobbs v. Guenther, 846
       S.W.2d 270, 273 (Tenn. Ct. App. 1992) (citing Smith v. Lincoln Brass Works,
       Inc., 712 S.W.2d 470, 471 (Tenn. 1986)).

             A Tenn. R. Civ. P. 12.02(6) motion admits the truth of all the relevant
       and material factual allegations in the complaint but asserts that no cause of

                                             -4-
       action arises from these facts. Brown v. Tennessee Title Loans, Inc., 328
       S.W.3d 850, 854 (Tenn. 2010); Highwoods Props., Inc. v. City of Memphis,
       297 S.W.3d at 700. Accordingly, in reviewing a trial court’s dismissal of a
       complaint under Tenn. R. Civ. P. 12.02(6), we must construe the complaint
       liberally in favor of the plaintiff by taking all factual allegations in the
       complaint as true, Lind v. Beaman Dodge, Inc., 356 S.W.3d at 894; Webb v.
       Nashville Area Habitat for Humanity, Inc., 346 S.W.3d at 426; Robert Banks,
       Jr. & June F. Entman, Tennessee Civil Procedure § 5–6(g), at 5–111 (3d ed.
       2009). We review the trial court’s legal conclusions regarding the adequacy
       of the complaint de novo without a presumption of correctness. Lind v.
       Beaman Dodge, Inc., 356 S.W.3d at 895; Highwoods Props., Inc. v. City of
       Memphis, 297 S.W.3d at 700.

SNPCO, Inc. v. City of Jefferson City, 363 S.W.3d 467, 472 (Tenn. 2012).


                                       IV.       DISCUSSION

       We have determined that the second issue is dispositive. As the State and the TBI
correctly assert on appeal, the trial court granted their motions to dismiss on multiple
independent grounds including Petitioner’s lack of standing, the State’s sovereign
immunity, and insufficiency of process as to the TBI. Yet, Petitioner’s appellate brief does
not at all address the trial court’s reasoning set forth in the order appealed from and does
not seek reversal of the aforementioned independent grounds on which the trial court
granted dismissal. Instead, Petitioner briefly references the Declaratory Judgment Act as
discussed in Colonial Pipeline Co. v. Morgan, 263 S.W.3d 827 (Tenn. 2008), states that he
was not required to exhaust administrative remedies, and insists that “declaratory judgment
is an appropriate avenue” to determine the constitutionality of the Tennessee Sexual
Offender and Violent Sexual Offender Registration, Verification and Tracking Act3 as
applied to him.

        “It is not the role of the courts, trial or appellate, to research or construct a litigant’s
case or arguments for him or her, and where a party fails to develop an argument in support
of his or her contention or merely constructs a skeletal argument, the issue is waived.”
Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301 S.W.3d 603, 615 (Tenn. 2010).
Moreover, “where a trial court provides more than one separate and independent ground
for its judgment and a party fails to appeal one or more of the independent grounds, we
must affirm the judgment of the trial court on the ground that was not challenged on
appeal.” Buckley v. Elephant Sanctuary in Tennessee, Inc., No. M2020-00804-COA-R10-
CV, 2021 WL 2450456, at *12 (Tenn. Ct. App. June 16, 2021), perm. app. denied (Tenn.

       3
           Tenn. Code Ann. § 40-39-201 et seq.


                                                  -5-
Oct. 14, 2021); see also Hatfield v. Allenbrooke Nursing & Rehab. Ctr., LLC, No. W2017-
00957-COA-R3-CV, 2018 WL 3740565, at *7 (Tenn. Ct. App. Aug. 6, 2018) (“Generally,
where a trial court provides more than one basis for its ruling, the appellant must appeal all
the alternative grounds for the ruling.”); Duckworth Pathology Grp., Inc. v. Reg’l Med.
Ctr. at Memphis, No. W2012-02607-COA-R3-CV, 2014 WL 1514602, at *12 (Tenn. Ct.
App. Apr. 17, 2014) (declining to consider the issues raised on appeal and affirming order
of dismissal due to the appellant’s failure to appeal the trial court’s alternative grounds for
dismissal); 5 Am. Jur. 2d Appellate Review § 718 (“[W]here a separate and independent
ground from the one appealed supports the judgment made below, and is not challenged
on appeal, the appellate court must affirm.”).

       With the foregoing considerations in mind, we affirm the trial court’s February 8,
2021 order granting the State’s and the TBI’s motions to dismiss and dismissing the
petition for declaratory judgment on the grounds which were not challenged on appeal.
The remaining issues raised on appeal are pretermitted.



                                    V.      CONCLUSION

       We affirm the judgment of the trial court. The case is remanded for such further
proceedings as may be necessary and consistent with this opinion. Costs of the appeal are
taxed to the appellant, Brian Koblitz.


                                                   _________________________________
                                                   JOHN W. McCLARTY, JUDGE




                                             -6-